873 F.2d 1441Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darnell COOK, Defendant-Appellant.
No. 87-7685.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 28, 1989.Decided:  April 5, 1989.

Darnell Cook, appellant pro se.
Barry McCoy Tapp (Office of the United States Attorney), for appellee.
Before WIDENER, K.K. HALL and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Darnell Cook appeals from the district court's order dismissing his motion to vacate his guilty plea, filed pursuant to 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Cook, CR. No. 87-106-A;  C/A No. 87-801-AM (E.D.Va. Aug. 10, 1987).*   We dispense with oral argument because the facts and legal contentions are adequately presented in the material before the Court and argument would not aid in the decisional process.


2
AFFIRMED.



*
 We do not consider Cook's claim that Fed.R.Cr.P. 11(f) was not complied with when his guilty plea was accepted, as this claim was not presented to the district court